 Case 8:21-cv-01420-TPB-CPT Document 8 Filed 07/02/21 Page 1 of 2 PageID 55




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MADLENA PAPE,

            Plaintiff,

v.                                              Case No.: 8:21-cv-01420-TPB-CPT

CAPIO PARTNERS LLC,

            Defendant.
                                            /

                      NOTICE OF PENDING SETTLEMENT

      Defendant, Capio Partners, LLC, through undersigned counsel, hereby

submits this Notice of Pending Settlement and states the parties, have reached a

settlement regarding this case and are presently drafting, finalizing, and executing

the formal settlement documents. Upon full execution of the same, the parties will

file the appropriate dismissal documents with the Court.

Dated: July 2, 2021

                                      Respectfully submitted,

                                      /s/ Michael P. Schuette
                                      Michael P. Schuette, Esq.
                                      Florida Bar No. 0106181
                                      Dayle M. Van Hoose, Esq.
                                      Florida Bar No. 0016277
                                      SESSIONS, ISRAEL & SHARTLE
                                      3350 Buschwood Park Drive, Suite 195
                                      Tampa, Florida 33618
                                      Telephone: (813) 890-2460

                                     Page 1 of 2
 Case 8:21-cv-01420-TPB-CPT Document 8 Filed 07/02/21 Page 2 of 2 PageID 56




                                       Facsimile: (877) 334-0661
                                       mschuette@sessions.legal
                                       dvanhoose@sessions.legal
                                       Counsel for Defendant,
                                       Capio Partners, LLC

                         CERTIFICATE OF SERVICE

      I certify that on this 2nd day of July 2021, a copy of the foregoing was filed

electronically via CM/ECF system. Notice of this filing will be sent to the parties

of record by operation of the Court’s electronic filing system, including plaintiff’s

counsel as described below.

                               Thomas M. Bonan, Esq.
                                 Seraph Legal, P.A.
                                  1614 N. 19th St.
                                 Tampa, FL 33605
                              tbonan@seraphlegal.com


                                       /s/ Michael P. Schuette
                                       Attorney




                                     Page 2 of 2
